DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on 4/27/2022 is not in conformance with the Office’s rules and regulations regarding claim amendments.  In general, it appears that the Applicant has relied upon “Track Changes” of Microsoft Word to be a substitute of the markings indicating the changes to the claims.  The amendments to the claims should not be done in this manner.  
First, it causes the new claims to be underlined which is improper.  That is, claims 13-17 should not have been underlined as per 37 CFR 1.121(c)(3).  
Second, some of the deletions of one or two characters were done with a strikethrough, for example, “a” in claim 1, line 7; a comma in claim 1, line 27; and a comma in claim 9, line 34.  The Applicant should be mindful that such deletions are very difficult to see.  The Applicant should use double brackets to delete characters of five characters or less.
Third, the altered text appears in gray-scale when uploaded into the PTO system.  Though this is not improper per se, it can present difficulty in reading the text.  
In an effort to continue prosecution, the amendments have been entered, but the Applicant should be mindful of the proper format for making amendments.

Claim Objections
Claim 1 is objected to because of the following informalities:
in claim 1, line 23: “subsequent first measurement data” should be “subsequent first measurement data of the continuous sensor signal”; and
in claim 1, lines 25-26: “subtraction of the calibration signal from the continuous sensor signal” should be “subtraction of the calibration signal from the subsequent first measurement data of the continuous sensor signal”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-8, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the calibration signal for the glucose sensor element” in lines 20-21, but it is not clear if this calibration signal is the same as, related to, or different from “a calibration signal” of claim 1, line 9.  The use of the definite article in lines 20-21 suggests that they are the same.  However, the use of “for the glucose sensor element” in lines 20-21 suggests that they are different since the recitation in line 9 does not connect the calibration signal being “for the glucose sensor element”.  Clarification between these two recitations is required.
Claims 6-8 are rejected by virtue of their dependence from claim 1.
Claim 6 recites “generating a prompting signal for input of the calibration data” in line 2, which renders the claim indefinite.  Claim 1 recites “determining, by the data processing unit, a calibration signal by processing the first and second measurement data” in lines 9-10, “receiving, by the data processing unit, a starting time of the presence of the interferent in the body fluid for which the body fluid glucose level is determined” in lines 18-19, and “wherein a calibration data includes the calibration signal for the glucose sensor element and the staring time of the presence of the interferent” in lines 20-21.  Claim 1 does not give the impression that the calibration data is inputted, but rather that the calibration data is the combination of a calibration signal that is determined and a starting time that is received.  These differences in phraseology among these recitations creates confusion as to how the calibration data comes about.  Is it inputted, determined, or received?  The confusion renders claim 6 indefinite.
Claim 7 is rejected by virtue of its dependence from claim 6.
Claim 14 recites “generating a prompting signal for input of the calibration signal and the starting time” in lines 1-2, which renders the claim indefinite.  Claim 13 recites “receiving, by the data processing unit, a calibration signal for the glucose sensor element” in lines 7-8 and “receiving, by the data processing unit, a starting time of the presence of the interferent in the body fluid for which the body fluid glucose level is determined” in lines 13-15.  Claim 13 does not give the impression that the calibration signal and the starting time is inputted, but rather that the calibration signal and the starting time are received, which is not the same thing. These differences in phraseology among these recitations creates confusion as to how the calibration signal and the starting time come about.  Are they inputted or received?  The confusion renders claim 14 indefinite.
Claim 15 is rejected by virtue of its dependence from claim 14.
Claim 16 recites “determining the calibration signal by processing a first measurement data representing a first continuous sensor signal and a second measurement data representing a second continuous sensor signal, the first continuous sensor signal includes the presence of the interferent, the processing of the first and second measurement data comprising subtraction of the second measurement data from the fist measurement data” in lines 1-6, which renders the claim indefinite. 
First, it is not clear if “a first measurement data” and/or “a second measurement data” is the same as, related to, or different from “measurement data” of claim 13, line 4.  The relationship among these recitations should be made clear and they should be clearly distinguished from each other if they are different.
Second, it is not clear if “a first continuous sensor signal” and/or “a second continuous sensor signal” is the same as, related to, or different from “a continuous sensor signal” of claim 13, lines 1-2. The relationship among these recitations should be made clear and they should be clearly distinguished from each other if they are all different.
Third, it is not clear if “the presence of the interferent” is the same as, related to, or different from “the presence of the interferent” of claim 13, lines 13-14.  If it is, it is not clear how the same presence of interferent can be used to determine the calibration signal and be used to determine the body fluid glucose level using that same calibration signal.  The relationship between these recitations should be made clear and they should be clearly distinguished from each other if they are different.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6-9, and 13-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 6-9, and 13-17 are directed to a method of determining a body fluid glucose level using a computational algorithm, which is an abstract idea.  Claims 1, 6-9, and 13-17 do not include additional elements that integrate the exception into a practical application or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019).
The analysis of claim 1 is as follows:
Step 1: Claim 1 is drawn to a process.
Step 2A – Prong One: Claim 1 recites an abstract idea.  In particular, claim 1 recites the following limitations:  
[A1] 1. A method for determining a body fluid glucose level of a patient, comprising: 
[B1] receiving a first measurement data representing the continuous sensor signal provided by the glucose sensor element of the continuous body fluid glucose monitoring device,
[C1] receiving a second measurement data representing a sensor signal provided by another glucose monitoring device,
[D1] determining a calibration signal by processing the first and second measurement data, the processing comprising subtraction of the second measurement data from the first measurement data, where the calibration signal embodies a presence of an interferent in a body fluid for which the body fluid glucose level is determined and a kinetic course of decomposition of the interferent in the body fluid, wherein the interferent is a substance different from glucose and the glucose sensor element is responsive to the interferent in the body fluid,
[E1] receiving a starting time of the presence of the interferent in the body fluid for which the body fluid glucose level is determined, wherein a calibration data includes the calibration signal for the glucose sensor element and the staring time of the presence of the interferent, 
[F1] determining the body fluid glucose level by processing subsequent first measurement data and the calibration data, the processing of the subsequent first measurement data and the calibration data comprising subtraction of the calibration signal from the continuous sensor signal according to the starting time, and
[G1] providing the determined body fluid glucose level as result data.
These elements [A1]-[G1] of claim 1 are drawn to an abstract idea since (1) they involve mathematical concepts in the form of mathematical relationships, mathematical formulas or equations, and/or mathematical calculations and/or (2) they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A – Prong Two: Claim 1 recites the following limitations that are beyond the judicial exception:  
[A2] receiving a continuous sensor signal of a glucose sensor element of a continuous body fluid glucose monitoring device and
[B2] receiving, determining, and providing by a data processing unit.
These elements [A2]-[B2] of claim 1 do not integrate the exception into a practical application of the exception.  In particular, the element [A2] is merely adding insignificant extra-solution activity to the judicial exception, i.e., mere data gathering at a higher level of generality - see MPEP 2106.04(d) and MPEP 2106.05(g).  Furthermore, the element [B2] is merely an instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).
Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself.  In particular, the element [A2] is merely insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with the abstract idea that uses conventional, routine, and well known elements.  Such a glucose sensor element of a continuous body fluid glucose monitoring device is known by: 
U.S. Patent Application Publication No. 2005/0143635 (Kamath) discloses that continuous glucose sensors are conventional (paragraph 0005 of Kamath);
U.S. Patent No. H2246 (Miller) discloses that continuous glucose sensors are conventional (col. 5, line 60 to col. 6, line 15); and
U.S. Patent Application Publication No. 2011/0040163 (Telson) discloses that that continuous glucose sensors are conventional (paragraphs 0021, 0030, 0032, and 0038 of Telson).
Further, the element [B2] does not qualify as significantly more because this limitation is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claims 6-8 depend from claim 1, and recite the same abstract idea as claim 1.  Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm), with the following exceptions: 
Claim 8: the processing unit is provided in one of a handheld body fluid glucose management device, and the continuous body fluid glucose monitoring device.
Each of these claims limitations does not integrate the exception into a practical application.  In particular, the elements of claim 8 are merely adding insignificant extra-solution activity to the judicial exception, i.e., mere data gathering at a higher level of generality - see MPEP 2106.04(d) and MPEP 2106.05(g) and/or implementing an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).  
Also, each of these limitations does not recite additional elements that amount to significantly more than the judicial exception itself because they are merely insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with the abstract idea that uses conventional, routine, and well known elements.  In particular, the continuous body fluid glucose monitoring device is conventional as evidenced by Kamath, Miller, and Telson (as provided above with respect to the rejection of claim 1) and/or this limitation is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions (that is, one of display) that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
The analysis of claim 9 is as follows:
Step 1: Claim 9 is drawn to a machine.
Step 2A – Prong One: Claim 9 recites an abstract idea.  In particular, claim 9 recites the following limitations:  
[A1] receive a measurement data representing the continuous sensor signal of the glucose sensor element of the continuous body fluid glucose monitoring device,
[B1] receive a time-dependent zero-signal level of the glucose sensor element, wherein the time-dependent zero-signal level of the glucose sensor element embodies a presence of an interferent in a body fluid for which the body fluid glucose level is determined and a kinetic course of decomposition of the interferent in the body fluid, wherein the interferent is a substance different from glucose and the glucose sensor element is responsive to the interferent in the body fluid, wherein the time-dependent zero-signal level is stored in the storage medium,
[C1] receive a starting time of the presence of the interferent in the body fluid for which the body fluid glucose level is determined,
[D1] determine the body fluid glucose level by processing at least the measurement data, the time-dependent zero-signal level, and the starting time, the processing comprising subtraction of the time-dependent zero-signal level from the continuous sensor signal according to the starting time, and
[E1] provide the determined body fluid glucose level as result data.
These elements [A1]-[E1] of claim 9 are drawn to an abstract idea since (1) they involve mathematical concepts in the form of mathematical relationships, mathematical formulas or equations, and/or mathematical calculations and/or (2) they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A – Prong Two: Claim 9 recites the following limitations that are beyond the judicial exception:  
[A2] the continuous body fluid glucose monitoring device; and 
[B2] a data processing device spatially distinct from the continuous body fluid glucose monitoring device and having:
[C2] a processor; and
[D2] a storage medium having computer program instructions stored thereon, wherein the computer program instructions, when executed by the processor, perform processing of the steps of [A1] to [E1].
These elements [A2]-[D2] of claim 9 do not integrate the exception into a practical application of the exception.  In particular, the element [A2] is merely adding insignificant extra-solution activity to the judicial exception, i.e., mere data gathering at a higher level of generality - see MPEP 2106.04(d) and MPEP 2106.05(g).  Furthermore, the elements [B2]-[D2] are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).
Step 2B: Claim 9 does not recite additional elements that amount to significantly more than the judicial exception itself.  In particular, the element [A2] is merely insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with the abstract idea that uses conventional, routine, and well known elements.  Such a continuous body fluid glucose monitoring device is known by: 
U.S. Patent Application Publication No. 2005/0143635 (Kamath) discloses that continuous glucose sensors are conventional (paragraph 0005 of Kamath);
U.S. Patent No. H2246 (Miller) discloses that continuous glucose sensors are conventional (col. 5, line 60 to col. 6, line 15); and
U.S. Patent Application Publication No. 2011/0040163 (Telson) discloses that that continuous glucose sensors are conventional (paragraphs 0021, 0030, 0032, and 0038 of Telson).
Further, the elements [B2]-[D2] do not qualify as significantly more because these limitations are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
The analysis of claim 13 is as follows:
Step 1: Claim 13 is drawn to a process.
Step 2A – Prong One: Claim 13 recites an abstract idea.  In particular, claim 13 recites the following limitations:  
[A1] 13. A method for determining a body fluid glucose level of a patient, comprising:
[B1] receiving measurement data representing the continuous sensor signal provided by the glucose sensor element of the continuous body fluid glucose monitoring device,
[C1] receiving a calibration signal for the glucose sensor element, where the calibration signal embodied a presence of an interferent in a body fluid for which the body fluid glucose level is determined and a kinetic course of decomposition of the interferent in the body fluid, where the interferent is a substance different from glucose and the glucose sensor element is responsive to the interferent in the body fluid,
[D1] receiving a starting time of the presence of the interferent in the body fluid for which the body fluid glucose level is determined, and 
[E1] determining the body fluid glucose level by processing at least the measurement data, the calibration signal, and the starting time, the processing comprising subtraction of the calibration signal from the continuous sensor signal according to the starting time, and
[F1] providing the determined glucose level as result data.
These elements [A1]-[F1] of claim 13 are drawn to an abstract idea since (1) they involve mathematical concepts in the form of mathematical relationships, mathematical formulas or equations, and/or mathematical calculations and/or (2) they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A – Prong Two: Claim 13 recites the following limitations that are beyond the judicial exception:  
[A2] receiving a continuous sensor signal of a glucose sensor element of a continuous body fluid glucose monitoring device and
[B2] receiving, determining, and providing by a data processing unit.
These elements [A2]-[B2] of claim 13 do not integrate the exception into a practical application of the exception.  In particular, the element [A2] is merely adding insignificant extra-solution activity to the judicial exception, i.e., mere data gathering at a higher level of generality - see MPEP 2106.04(d) and MPEP 2106.05(g).  Furthermore, the element [B2] is merely an instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).
Step 2B: Claim 13 does not recite additional elements that amount to significantly more than the judicial exception itself.  In particular, the element [A2] is merely insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with the abstract idea that uses conventional, routine, and well known elements.  Such a glucose sensor element of a continuous body fluid glucose monitoring device is known by: 
U.S. Patent Application Publication No. 2005/0143635 (Kamath) discloses that continuous glucose sensors are conventional (paragraph 0005 of Kamath);
U.S. Patent No. H2246 (Miller) discloses that continuous glucose sensors are conventional (col. 5, line 60 to col. 6, line 15); and
U.S. Patent Application Publication No. 2011/0040163 (Telson) discloses that that continuous glucose sensors are conventional (paragraphs 0021, 0030, 0032, and 0038 of Telson).
Further, the element [B2] does not qualify as significantly more because this limitation is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claims 14-17 depend from claim 13, and recite the same abstract idea as claim 13.  Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm), with the following exceptions: 
Claim 17: the processing unit is provided in one of a handheld body fluid glucose management device, and the continuous body fluid glucose monitoring device.
Each of these claims limitations does not integrate the exception into a practical application.  In particular, the elements of claim 17 are merely adding insignificant extra-solution activity to the judicial exception, i.e., mere data gathering at a higher level of generality - see MPEP 2106.04(d) and MPEP 2106.05(g) and/or implementing an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).  
Also, each of these limitations does not recite additional elements that amount to significantly more than the judicial exception itself because they are merely insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with the abstract idea that uses conventional, routine, and well known elements.  In particular, the continuous body fluid glucose monitoring device is conventional as evidenced by Kamath, Miller, and Telson (as provided above with respect to the rejection of claim 13) and/or this limitation is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions (that is, one of display) that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

Allowable Subject Matter
Claims 1, 6-9 and 13-17 are allowable over the prior art.  The following is a statement of reasons for the indication of allowable subject matter
With respect to claim 1, the prior art does not teach or suggest “receiving, by the data processing unit, a starting time of the presence of the interferent in the body fluid for which the body fluid glucose level is determined, wherein a calibration data includes the calibration signal for the glucose sensor element and the staring time of the presence of the interferent, determining, by the data processing unit, the body fluid glucose level by processing subsequent first measurement data and the calibration data, the processing of the subsequent first measurement data and the calibration data comprising subtraction of the calibration signal from the continuous sensor signal according to the starting time” along with the other features of claim 1.
Claims 6-8 are allowable over the prior art by virtue of their dependence from claim 1.
With respect to claim 9, the prior art does not teach or suggest “receive a starting time of the presence of the interferent in the body fluid for which the body fluid glucose level is determined, determine the body fluid glucose level by processing at least the measurement data, the time-dependent zero-signal level, and the starting time, the processing comprising subtraction of the time-dependent zero-signal level from the continuous sensor signal according to the starting time” along with the other features of claim 9.
With respect to claim 13, the prior art does not teach or suggest “receiving, by the data processing unit, a starting time of the presence of the interferent in the body fluid for which the body fluid glucose level is determined, and determining, by the data processing unit, the body fluid glucose level by processing at least the measurement data, the calibration signal, and the starting time, the processing comprising subtraction of the calibration signal from the continuous sensor signal according to the starting time” along with the other features of claim 13.
Claims 14-17 are allowable over the prior art by virtue of their dependence from claim 13.

Response to Arguments
The Applicant’s arguments filed 4/27/2022 have been fully considered.
Claim objections
 There are new grounds of claim objections that were necessitated by the claim amendments filed on 4/27/2022.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, that were necessitated by the claim amendments filed on 4/27/2022.
35 U.S.C. 101
There are new grounds of claim rejections under 35 U.S.C. 101 that were necessitated by the claim amendments filed on 4/27/2022.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW KREMER/Primary Examiner, Art Unit 3791